BARNARD, P. J.
This is the first appeal mentioned in the opinion this day filed in People v. Sauer, ante, p. 664 [155 P. 2d 55].
*674This appeal was taken from the order entered on May 12, 1944, denying appellant’s various motions, the appeal being based on the ground that the court had erred in summarily denying these motions without a proper hearing and without producing the appellant in court, although an order had been made that he be so produced.
The appellant also moved to vacate and set aside the order of May 12, 1944, and on August 3, 1944, the court vacated and set aside that order, and reset the entire matter for hearing on August 17, 1944. A hearing was then had resulting in a new order and a new appeal which was considered in the opinion to which we have referred.
On September 12, 1944, the respondent moved to dismiss the appeal taken from the order entered on May 12, 1944, on the ground that that order had been vacated and set aside and that all questions raised on said appeal' are now moot. Because the facts were not then fully known to the court the decision on the motion to dismiss the appeal was reserved and the matter ordered to be submitted in connection with the submission of the second appeal which was then pending. ■ The matter was so submitted when the other appeal came on for hearing.
It now appears that the order from which this appeal was taken has been vacated and set aside, that the appellant was later given a full and complete hearing on such of his motions as he desired to present, having been produced in. the trial court for that purpose, and that the entire matter has been fully covered in a new order which was entered and in a new appeal taken therefrom. No questions or issues remain which call for any consideration on this appeal.
For the reasons given, this appeal is dismissed as moot.
Marks, J., and Griffin, J., concurred.